DETAILED ACTION
                                                 REASONS FOR ALLOWANCE
1.	Claims 1-5, 7-11, 13-17 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  05/02/2019 regarding claims 1-5, 7-11, 13-17  have been considered and are persuasive.  The prior art does not disclose ”transforming the initial query into a transformed query configured to extract all elements of the array into a different table and to apply a sub-query against the table for the input parameter; applying predicate evaluation logic of a relational engine of the relational database to the transformed query, the application producing a result set for presentation to the end user; mapping the transformed query to the initial query such that a subsequent invocation of the initial query is replaced with the transformed query and applied by the relational engine; and responsive to receiving a subsequent instance of the initial query, optimizing query performance for the subsequent instance of the initial query by referring to the mapping to replace the initial query with the transformed query and subsequently applying the predicate evaluation logic of the relational engine to the transformed query without requiring a new transformation of the initial query”, as required by claim 1 and a similar to the limitations of claims 7 and 13.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 7 and 13 are allowed.  Dependent claims 2-5, 8-11, 14-17 are allowed at least by virtue of their dependency from claims 1, 7 and 13.
 issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 04, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153